Citation Nr: 0924135	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter involving whether the character of the Veteran's 
discharge for the period of service from July 18, 1972, to 
November 14, 1974, remains a bar to a grant of VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 18, 1972 to 
November 14, 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Veteran presented testimony before the Board in April 
2009.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A January 2004 Administrative decision upheld a prior 
determination that the Veteran's dishonorable discharge for 
the period of service from July 18, 1972, to November 14, 
1974, remained a bar to VA compensation benefits.  The 
Veteran did not perfect his appeal and the decision became 
final.  

3.  The evidence submitted since the January 2004 
Administration decision was previously submitted to agency 
decision makers.  Moreover, it is cumulative and redundant 
and, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of changing the determination that the character 
of the Veteran's discharge for the period of service from 
July 18, 1972, to November 14, 1974, remains a bar to a grant 
of VA compensation benefits.


CONCLUSION OF LAW

Evidence received since the final January 3004 Administrative 
decision, wherein the RO upheld a prior determination that 
the Veteran's dishonorable discharge for the period of 
service from July 18, 1972, to November 14, 1974, remained a 
bar to VA compensation benefits, is not new and material, and 
the Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in August 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  He was further notified that the RO had 
previously upheld the determination that the character of his 
discharge for the period of service from July 18, 1972, to 
November 14, 1974, remained a bar to VA compensation benefits 
and the reasons for the prior denials.   

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, statements 
of the Veteran, and transcripts from RO hearings dated in 
January 1977 and September 2003, as well as the transcript 
from the April 2009 Board hearing.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen the previously denied matter of 
whether the character of the Veteran's discharge for the 
period of service from July 18, 1972, to November 14, 1974, 
remains a bar to a grant of VA compensation benefits.  The 
record indicates that the matter was first adjudicated in a 
June 1975 Administrative decision.  At that time, the RO 
determined that the Veteran's discharge for the period of 
service from July 18, 1972, to November 14, 1974, was under 
dishonorable conditions and thus, he was barred from all 
benefits administered by VA based on this period of service.  
The Veteran did not appeal the decision and it became final.  
38 C.F.R. §§ 20.302, 20.1103.

The RO upheld the determination that the character of the 
Veteran's discharge was a bar to VA compensation benefits in 
Administrative decisions dated in February 1978 and July 
2002.  The Veteran appealed the July 2002 Administrative 
decision and a hearing was held in September 2003.  
Thereafter, a January 2004 Administrative decision was issued 
wherein the RO once again upheld the determination that the 
character of the Veteran's discharge was a bar to VA 
compensation benefits.  

A statement of the case (SOC) was issued in April 2004.  The 
Veteran submitted an untimely VA Form 9 in March 2005.  In 
April 2005, the Veteran was notified that the VA Form 9 was 
untimely and he was given the opportunity to appeal the 
ruling, which he did.  An SOC was issued in October 2005, 
which addressed the timeliness of the appeal.  In August 
2006, the Veteran indicated that he was withdrawing his 
appeal as to the timeliness of his VA Form 9.  38 C.F.R. 
§ 20.204.  Therefore, the July 2002 and January 2004 
Administrative decisions became final.  38 C.F.R. 
§ 20.1103.  The March 2005 VA Form 9 has been construed as 
the request to reopen the question as to whether the 
character of the Veteran's discharge remained a bar to VA 
benefits, which is currently on appeal before the Board. 

In its January 2004 Administrative decision, the RO 
determined that the Veteran's period of service from July 18, 
1972, to November 14, 1974, continued to be considered 
dishonorable for VA purposes under 38 C.F.R. § 3.12(d)(4).  
The RO found that the Veteran had two periods of Absence 
Without Leave (AWOL) totaling 349 days and was confined by 
civilian authorities for four months for reckless use of a 
weapon.  The RO concluded that these offenses constituted 
willful and persistent misconduct under the law and thus, 
were a bar to the receipt of VA compensation benefits.  

The Veteran maintains that his periods of AWOL were not 
willful and persistent misconduct because he had to remain 
with his children to take care of them in the absence of 
their mother.  The Veteran asserts that his wife was robbed 
and raped n in January 1973, which caused her to suffer from 
severe mental anguish resulting in her being 
institutionalized in a mental health facility and unable to 
care for the couple's children.  He contends that his company 
commander kept extending his leave and told him to apply for 
a hardship discharged, which was refused.  As to the period 
of incarceration, the Veteran argues that it was a minor 
offense, so it is not a bar to VA benefits.  The Veteran 
further alleges that he was told to sign papers in lieu of 
being court-martialed so he could be discharged from the 
military within 14 days.  He concluded that he was unaware 
that the character of discharge would dishonorable.
  
Of record at the time of the January 2004 Administrative 
decision were the Veteran's service personnel records, which 
show that on August 10, 1973, the Veteran went AWOL.  He was 
dropped from the rolls on September 10, 1973.  On October 21, 
1973, the military was notified the Veteran was confined to a 
correctional facility.  On January 29, 1974, the Veteran was 
released from confinement and returned to duty.  The Veteran 
had a second period of AWOL from May 6, 1974, to October 28, 
1974.

In February 1973, the Veteran applied for a Compassionate 
discharge.  The Veteran indicated that the reason for his 
request was his wife's recent illness, hospitalization, and 
inability to take care of their children.  There was no 
mention of the rape.  The request was denied.

An October 1973 criminal complaint revealed the Veteran was 
charged with a misdemeanor offense and sentenced to four 
months in prison.  The charge was for reckless use of a 
weapon, when he got into an argument with another bar patron 
and was told to leave.  The Veteran returned with a sawed off 
shotgun and blasted a hole in the door.  

In November 1974, the Veteran signed a statement requesting 
discharge from the Army for the good of the service in lieu 
of court martial (note: it was not a general court martial).  
He indicated that his wife was pregnant and had three other 
small children at home and thus, he needed to stay with his 
wife.  A December 1973 letter from a treatment provider of 
the Veteran's wife simply noted that they learned of her 
alleged rape from the Veteran.  An additional statement dated 
in November 1974 shows the Veteran was to be given an 
undesirable discharge for his two periods of AWOL and his 
prison term.  The Veteran signed this statement.
 
The Veteran attempted to upgrade his discharge in February 
1981 from the Army Discharge Review Board and in June 2003 by 
the Board for Correction of Military Records.  On both 
occasions, the character of the Veteran's discharge was found 
to be proper based on his two periods of AWOL totalling 349 
days and his four month incarceration.  It was noted that 
after the first period of AWOL, the Veteran only returned to 
the military because he was remanded by the correctional 
facility to the military.  The June 2003 denial further shows 
that the Veteran requested a Chapter 10 discharge for the 
good of the service under AR 635-200 available to a member 
who committed an offense which includes punitive discharge. 

Evidence associated with the claims folder subsequent to the 
January 2004 Administrative decision simply includes multiple 
statements of the Veteran and the transcript from the April 
2009 Board hearing, wherein the Veteran reiterates the 
contentions noted at the outset as the basis for his request 
to reopen noted above.  

Under 38 C.F.R. § 3.12 (a), compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  A discharge because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that his dishonorable discharge was not for 
willful and persistent misconduct because he had valid 
reasons for going AWOL on two occasions.  As noted above, the 
Veteran previously attempted to upgrade his discharge in 
February 1981 from the Army Discharge Review Board and in 
June 2003 by the Board for Correction of Military Records.  
The two Boards took into account the Veteran's similar 
arguments and found that the character of the Veteran's 
discharge was proper based on his two periods of AWOL 
totalling 349 days and his four month incarceration.  

The RO Administrative decisions dated in 1975, 1978, 2002, 
and 2004 determined that the Veteran's period of service from 
July 18, 1972, to November 14, 1974, continued to be 
considered dishonorable for VA purposes under 38 C.F.R. 
§ 3.12(d)(4).  The RO concluded that the two periods of AWOL 
totaling 349 days and confinement by civilian authorities for 
four months for reckless use of a weapon constituted willful 
and persistent misconduct under the law and thus, were a bar 
to the receipt of VA compensation benefits.  

The Veteran has not provided any additional evidence in 
support of his contentions and neither has he had the 
character of his discharge upgraded.  As such, the evidence 
received since January 2004 is duplicative or cumulative of 
that on file prior to the last final Administrative decision 
of that year.  

The Board notes that during the April 2009 Board hearing, the 
Veteran's representative argued that decisions not to upgrade 
the Veteran's discharge by the Army Discharge Review Board 
and Board for Correction of Military Records were not valid 
because one or both may have been "signed off" by an 
enlisted personnel instead of the reviewing officer.  See 
Hearing Transcript at 20, 39.  In support of his argument, 
the representative references a case he referred to as 
NABVETS v. the Department of the Army.  However, after much 
searching by the Board, there is no such case in existence.  
There is however a case entitled Lipsman v. Secretary of the 
Army, 335 F. Supp. 2d 48 (2004), wherein Lipsman was awarded 
summary judgment against the Secretary.   [NABVETS was also a 
plaintiff in that decision.]

The sole issue before the court in Lipsman was whether Army 
Regulation 15-185 § 2-15(b) violated 10 U.S.C. § 1552 by 
authorizing Army Board of Correction of Military Records 
(ABCMR) staff members, instead of the ABCMR itself, to 
evaluate reconsideration requests that contain new evidence.  
First, the Veteran's case is distinguished from Lipsman 
because the character of his discharge was in fact reviewed 
by the ABCMR and signed by the Director.  Second, the 
validity of the Department of the Army regulations regarding 
who has the authority to review discharge upgrades is 
irrelevant to VA.  VA does its own review independent of the 
Army as only a discharge under honorable conditions is 
binding on VA as to the character of discharge.  38 C.F.R. 
§ 3.12.  In that vein, as noted above, the RO previously 
determined that the Veteran's period of service from July 18, 
1972, to November 14, 1974, continued to be considered 
dishonorable for VA purposes under 38 C.F.R. § 3.12(d)(4) in 
Administrative decisions dated in 1975, 1978, 2002, and 2004.  
Finally, any dispute the Veteran has with the validity of the 
review conducted by the ABCMR must be raised with the 
Secretary of the Army and not the Board. 

To the extent that any evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence raises a 
reasonable possibility of changing the determination that the 
character of the Veteran's discharge for the period of 
service from July 18, 1972, to November 14, 1974, remains a 
bar to a grant of VA compensation benefits.  Since new and 
material evidence has not been submitted, there is no basis 
upon which to reopen the question of whether the character of 
the Veteran's discharge for the period of service from July 
18, 1972, to November 14, 1974, remains a bar to a grant of 
VA compensation benefits.  See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has not been received, the 
question of whether the character of the Veteran's discharge 
for the period of service from July 18, 1972, to November 14, 
1974, remains a bar to a grant of VA compensation benefits is 
not reopened, and the appeal is denied to this extent only.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


